Opinion by
Ekwall, J.
The merchandise was assessed as manufactures of metal, not plated, at 45 percent ad valorem under paragraph 397, Tariff Act of 1930, which is the rate claimed by the plaintiff. At the hearing it was agreed by counsel that the merchandise consists of metal calliope whistles; that the entry was liquidated on March 5, 1940, at 45 percent under paragraph 397; that the entry was reliquidated on June 15, 1940, at 70 percent under paragraph 1513; and that the reliquidation was not on account of fraud. Section 514 provides that the liquidation shall be final and conclusive against all persons after 60 days in the absence of fraud and in the absence of protest, and the court stated that this has been held to be a statute of limitations making liquidations final after the expiration of 60 days. (McKesson v. United States, T. D. 46955; Pacific Brokerage Co. v. United States, 3 Cust. Ct. 20, C. D. 193; Phipps v. United States, 22 C. C. P. A. 595, T. D. 47601.) No question of clerical error was involved. On the authority of the decisions cited it was held that the claim of the plaintiff was well founded and that the only valid liquidation was the original one. The protest was therefore sustained.